The plaintiffs in error seek, by this appeal, a reversal of two separate and distinct judgments of the district court of Stephens county.
On August 2, 1929, Tom B. Frensley, executor, and another commenced an action in said court against the plaintiffs in error and others, as defendants, to quiet title to 80 acres of land; and on December 7, 1929, Frankie V. Williamson and another instituted an action against the same parties defendant to quiet title to another and separate tract. The cases were docketed separately, and no order of consolidation was entered by the trial court. These cases were set for trial at the same time, and, by agreement, the court heard the evidence in the two cases together. Separate judgments were entered in the two causes; a separate motion for new trial was filed in each; and separate judgments were rendered overruling the motions for new trial. The plaintiffs in error have filed in this court one case-made containing the pleadings, proceedings, and evidence in both causes, and have attached thereto two separate petitions in error, undertaking by this appeal to review the action of the trial court upon the two causes.
This appeal cannot be maintained for the reason that the same is duplicitous. In Harper v. Stumpff, 84 Okla. 187, 203 P. 194, this court said:
"Where the parties have undertaken by one appeal to reverse two or more judgments, the appellate court has uniformly dismissed the appeal."
The opinion rendered in the Stumpff Case has been followed in the following cases: Callahan v. Nida, 86 Okla. 279,207 P. 966; First Nat. Bank v. Ackors, 109 Okla. 228, 235 P. 185; Howe v. Farmers  Merchants Bank, 114 Okla. 118, 248 P. 318; Harris v. Farrar, 121 Okla. 213, 247 P. 353; Key v. M., K.  T. R. Co., 135 Okla. 52, 274 P. 672.
The appeal herein is unauthorized by law, and should be, and is therefore, dismissed.
The Supreme Court acknowledges the aid of Attorneys George H. Jennings, Don Lewis, and R.K. Roberston in the preparation of this opinion. These attorneys constituted an advisory committee selected by the State Bar, appointed by the Judicial Council, and approved by the Supreme Court. After the analysis of law and fact was prepared by Mr. Jennings, and approved by Mr. Lewis and Mr. Robertson, the same was assigned to a Justice of this court for examination and report to the court. Thereafter, upon consideration, this opinion was adopted.
McNEILL, C. J., and RILEY, BUSBY, PHELPS, and GIBSON, JJ., concur. *Page 464